HEDRICK, Judge.
Appellate review is permitted by G.S. § 15A-979(b). The sole question presented by this appeal is whether the trial court erred in denying defendant’s motion to suppress. The defendant contends that the written confession given by him in the Sheriff’s office was the product of a prior involuntary confession, and thus the trial court erred in determining that his second confession was “freely, understandingly and voluntarily” made. The rule in North Carolina is as follows:
[When] a confession has been obtained under circumstances rendering it involuntary, a presumption arises which imputes the same prior influence to any subsequent confession, and this presumption must be overcome before the subsequent confession can be received in evidence. The burden is upon the State to overcome this presumption by clear and convincing evidence. [Citations omitted.]
*163State v. Silver, 286 N.C. 709, 718, 213 S.E. 2d 247, 253 (1975). See also State v. Siler, 292 N.C. 543, 234 S.E. 2d 733 (1977). This rule “arises out of a concern that where the first confession is procured through promises or threats rendering it involuntary as a matter of law, these influences may continue to operate on the free will of the defendant in subsequent confessions.” State v. Siler, 292 N.C. at 551, 234 S.E. 2d at 739; State v. Fox, 274 N.C. 277, 163 S.E. 2d 492 (1968); State v. Hamer, 240 N.C. 85, 81 S.E. 2d 193 (1954).
The evidence adduced at voir dire clearly discloses that the defendant made inculpatory statements at the time of his arrest in response to the officers’ questioning, and that such statements amounted to a confession. “Any extra judicial statement of an accused is a confession if it admits defendant’s guilt of an essential part of the offense charged.” State v. Williford, 275 N.C. 575, 582, 169 S.E. 2d 851, 857 (1969); State v. Hamer, supra. In the present case, defendant was arrested for breaking and entering and larceny, the arresting officer recognized a television as being one of the stolen items, accused the defendant specifically of stealing the television and then told him that if he and Officer Thomas could obtain more of the stolen property, he would make a recommendation that defendant sign his own appearance bond. According to Deputy Case’s testimony, the defendant “said he could take us to where more of the property was.” This statement by the defendant amounted to a confession since it, in effect, disclosed that the defendant had taken part in the offenses charged. See State v. Fletcher, 279 N.C. 85, 89, 181 S.E. 2d 405, 409 (1971). Furthermore, the evidence adduced on voir dire clearly shows that the defendant’s first confession was inadmissible because the defendant was not informed of his rights under the Miranda decision. Miranda v. Arizona, 384 U.S. 436, 479, 86 S.Ct. 1602, 1630, 16 L.Ed. 2d 694, 726 (1966); State v. Siler, supra; State v. Biggs, 289 N.C. 522, 223 S.E. 2d 371 (1976).
Thus, the question for our determination is whether the trial judge’s finding and conclusion that the defendant’s second confession was “freely, understandingly and voluntarily” made is supported by the evidence adduced on voir dire. In this regard, the State had the burden of showing by clear and convincing evidence that the defendant’s second confession was not the product of the prior invalid confession and that any influences rendering the *164prior confession involuntary did not also render the subsequent confession inadmissible. There is no evidence in this record as to what effect the defendant’s first confession had on his second, or that the circumstances rendering the first inculpatory statements of the defendant inadmissible had abated so that his subsequent confession was in fact voluntarily made. The trial judge’s Order contains no findings whatsoever with regard to the effect of defendant’s first confession. Thus the trial judge’s finding and conclusion that the defendant’s second confession was “freely, understandingly and voluntarily” made is not supported by the evidence adduced on voir dire, or the findings of fact, and therefore the Order denying the defendant’s motion to suppress is reversed. The defendant’s plea of guilty is stricken; the judgment entered is vacated; and the cause is remanded to the superior court for further proceedings.
Reversed and remanded.
Judges Parker and Carlton concur.